TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00092-CV



                      Carlos Zachariah Hernandez-Ocampo, Appellant

                                                 v.

                          Carla Nicole Hernandez-Ocampo, Appellee


                 FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
          NO. 16-2181, THE HONORABLE BRENDA K. SMITH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on June 14, 2018. On July 10, 2018, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by July 20, 2018, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Jeff Rose, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 9, 2018